DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has at least one (1) related foreign filings or publications in other countries. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Election/Restrictions
The election of Group II, claims 12-26, in the reply filed on 10 January 2022 is acknowledged. Because supposed errors in the restriction requirement were not distinctly and specifically pointed out, the election has been treated as an election without traverse (MPEP § 818.01(a)), thereby leaving claims 1-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group I, there being no allowable generic or linking claim.
The election with traverse of Species A1, B1, C1, and D1 in the reply filed on 10 January 2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden in examining all identified sub-species together since separate classification of the different species has not been identified, nor has separate status in the art nor a different field of search (Rem. 6-7).  This is not found persuasive, in particular since serious burden would exist for one or more of the following reasons in addition to those identified in the preceding sentence: prior art applicable to one species would not likely apply to another species; and/or the different species would likely raise different non-prior art issues under 35 U.S.C. 101/112. As to separate classification, it is noted that a number of the Fig. 1-8 embodiments are drawn to subject matter falling under entirely different classification subgroups, including for example among one or more of B29C 64/106, 64/124, 64/129, 64/165, 64/188, 64/194, 64/209, 64/357, 64/264, etc. Further, sub-species among one or more of the identified species groupings can be characterized as being directed to divergent subject matter, particularly those corresponding to alternative disclosed embodiments. Such divergent subject matter and/or the aforementioned difference in classification sub-groups, among other differences between the identified sub-species, would necessitate a different field of search, which can include searching different electronic resources, and employing different search strategies or search queries. The requirement is still deemed proper and is therefore made final, thereby leaving claims 14-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f): (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the claim 12 actuator and the claim 19 leveller.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claims 19-26 are objected to because of the following informalities:  
 In claim 19, “wherein the printer further comprises” should be changed, for example, to “further comprising”.
At line 2 of claim 22, “on” should be added between “situated” and “either”.
The same above correction (a) should also be made at line 1 of claim 23.
Appropriate correction of these issues (a)-(c) is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12, 13, and 19-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following limitations, in particular, raise indefiniteness issues:
Claim 12 at line 1 lacks antecedent basis for “the apparatus”, thereby leaving it unclear how this limitation should be interpreted. If this is meant to refer back to the 3D printer first recited in the claim, then this issue could be corrected by deleting “, the apparatus” from line 1 of the claim. 
 Since antecedent basis is not clearly conveyed, it is unclear whether the claim 12 line 5 recitation of “a” layer in fact refers to the same layer recited previously in the claim, or whether this may be construed as distinct therefrom. 
Claim 12 in the last line thereof lacks antecedent basis for each of “the” separation, “the” build surface, and “the” exposure screen, in particular since no such separation, build surface, or exposure screen is recited previously in the claim. It is in turn unclear how to interpret these limitations.
The order in which the claim 12 build plate, visual display screen, and dispensing head are recited, in addition to the manner in which they each refer to light-curable build material, is confusing. In particular, while a “layer” of light-curable material is first recited at line 2 of the claim, line 3 of the claim does not recite any such layer and instead refers broadly to the light-curable material as a whole, after which a dispensing head for forming a layer of light-curable material is recited. In relation to indefiniteness issue (b) above, it is unclear whether the claim in fact requires that the layer first recited at line 2 is in fact one that is formed by the dispensing head recited subsequently at line 5 of the claim, and whether the visual display screen at line 3 subjects light-curable material of the line 2 and/or the line 5 layer, only some portion thereof, or an entirely distinct quantity thereof, to the recited light selectively.
Since antecedent basis is not clearly conveyed, it is unclear if the claim 19 reference back to “the” layer pertains to the claim 12 line 2 layer, the claim 12 line 5 layer, neither, or both.
Claim 22 lacks antecedent basis for “the” dispensing nozzle or dispensing nozzles, in particular since no such nozzle or nozzles are recited previously. It is in turn unclear how to interpret these limitations.
Since antecedent basis is not clearly conveyed, it is unclear in claim 23 whether the excess “dispensed” material in fact refers to excess light-curable material dispensed by the claim 12 dispenser or may be construed as distinct therefrom.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 24 recites the at least one catch pot being “separated” from the build plate as the broad recitation, and the claim also recites the at least one catch pot being “spaced laterally” from the build plate as the narrower statement of the range/limitation. The claim(s) are considered indefinite because, arguably, being spaced laterally from the build plate also constitutes separation therefrom, and separation from the build plate could include being spaced laterally therefrom, thereby raising a question or doubt as to what distinction in fact exists between these two claimed alternatives, and/or how the latter alternative in fact distinguishes from the former.
Claim 26 refers back to a period of time before the excess material is “forced back” to the dispensing head without stating previously that any forcing back in fact takes place. It is in turn unclear whether this is referring to a forcing back which takes place via the claim 25 pump, for example, and/or whether some other component of the 3D printer is responsible for this action.
Appropriate correction of these issues (a)-(i) is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 12, 13, and 19-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16,349,645 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims individually or collectively recite each of the instant claim 12 build plate, visual display screen, dispensing head, and actuator, or equivalents thereof, with the dependent claims also being recited or obvious over the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 13, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillette (US 5,573,721).
Claims 19-21 and 25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by, or in the alternative under 35 U.S.C. 103 as obvious over Gillette as applied to claim 12.
As to claim 12, it is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in the pending claims are thus not believed to further limit the claimed apparatus or its structure.

The above-cited Gillette printer also comprises the claim 13 LCD.
Gillette provides an extensive disclosure of a levelling device (claim 19) being used or useful for providing an even layer and/or scraping excess material from a most recently applied layer (see at least the 10:22 use of doctor blade 70, in addition to the 10:57-60 levelling step as mentioned in related art (also pertaining to use of a scraping mechanism), see also at least the fig. 20 use of doctor blade 246, and see in particular the fig. 26 use also of blade 246). 
As an alternative to the embodiment addressed in the preceding paragraph, Gillette also provides a disclosure of using a rotating cylinder for depositing a uniform coating (see at least 14:4-8), which is believed to not only meet the leveller of claim 19, but also the claim 20 configuration thereof and the claim 21 use of a roller.
These embodiments are believed to provide an anticipating disclosure of all of the claim 12 features in addition to the claim 19 (and claim 20-21) levelling device, but in the alternative that it is ultimately determined that these are in fact directed to completely separate embodiments which do not necessarily comprise all of the claim 12 and claim 19 components together, then it would have been obvious for one of ordinary skill in the art to incorporate such a levelling device from these embodiments into the above-cited fig. 1 disclosure for the same or similar benefits that this would have provided, and/or to incorporate any components which might be 
The above-cited Gillette printer comprises the claim 23 catch pot (214 of fig. 1, 282/284 of fig. 26), which is separated from the build plate (claim 24), and which is provided in association with the claim 25 fluid chamber by which excess material is captured and forced back to a dispensing head (fig. 26). As with claim 19, it is noted that if it is ultimately determined that the fig. 26 embodiment does not in fact comprise all required claim 12 components in order to anticipate claim 25, then it would have been obvious for one of ordinary skill in the art to combine these disclosed embodiments and to provide such missing component(s), which would have been suitable or interchangeable for any respective components of these embodiments. It would additionally or alternatively been obvious for one of ordinary skill in the art to incorporate the recirculation means of fig. 26 into the fig. 1 embodiment so as to provide the benefits associated therewith to the fig. 1 embodiment as well.

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gillette (US 5,573,721) as applied to claims 12, 13, 19-21, and 23-25 above, and further in view of either Steege (US 2018/0141270), Pialot, Jr. et al. (US 2015/0139849), or Rademacher et al. (US 11,192,302).
See the rejection of claims 19-21 above, which rejections are incorporated herein by reference. In addition/alternative to the embodiment(s) of Gillette addressing the claim 19-21 features above, it is noted that each of Steege, Pialot, Jr., and Rademacher provide similar disclosures also of a 3D printer, including whereby all of the claim 19-21 features are met in addition to the claim 22 provision of a pair of rollers (see, for example, Steege in at least the fig. 40-43 .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gillette (US 5,573,721) as applied to claims 12, 13, 19-21, and 23-25 above, and further in view of either Steege (US 2018/0141270), Thompson (US 10,821,669), or Kuijpers et al. (US 2018/0200948).
While Gillette does not appear to explicitly disclose the claim 26 filter, each of Steege, Thompson, and Kuijpers provide similar disclosures also of a 3D printer, including whereby recycled material is subjected to filtration (see, for example, Steege at least at [0106], Thompson at least at 6:48-51, and Kuijpers at least at [0004] and [0015]). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from either Steege, Thompson, or Kuijpers into Gillette as providing such filtration and/or filtering so as to improve the quality of material being recirculated by Gillette’s above-cited fig. 26 embodiment.




Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742